    18-10122-jlg              Doc 146      Filed 08/01/19    Entered 08/01/19 10:59:13             Main Document
                                                            Pg 1 of 2

                                                                                                 1325 Avenue of the Americas
                                                                                                         19th Floor
                                                                                                    New York, NY 10019
                                                                                              212-752-8000 212-752-8393 fax
                                                                                                             —
                                                                                                         New Jersey
Jacob S. Frumkin                                                                                             —
Associate                                                                                                 Delaware
                                                                                                             —
                                                                                                          Maryland
Reply to New York Office                                                                                     —
Writer’s Direct Line: 646-563-8944                                                                          Texas
Writer’s Direct Fax: 646-563-7944                                                                            —
Writer’s E-Mail: jfrumkin@coleschotz.com                                                                   Florida


                                                      August 1, 2019

Via ECF and E-mail (garrity.chambers@nysb.uscourts.gov)

The Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court for the
Southern District of New York
One Bowling Green
New York, NY 10004-1408

            Re:          In re Penny Ann Bradley, Case No. 18-10122 (JLG)

Dear Judge Garrity:

        This firm is counsel to Atlas Union Corp. (“Atlas”) in the above-referenced chapter 11 case
of Penny Ann Bradley (the “Debtor”). In accordance with Your Honor’s Chambers’ Rules, Atlas
hereby requests that Your Honor schedule a telephonic conference with respect to the Debtor and
Debtor-in-Possession’s Motion to Estimate the Claim of Atlas Union Corp. Against the Debtor’s
Estate in the Amount of $0.00 [Docket No. 135] (the “Motion”) at the Court’s earliest convenience,
given that the objection deadline is August 7, 2019 and a hearing on the Motion is scheduled for
August 14, 2019. As discussed below, it is critical that a scheduling order be entered so that Atlas
can conduct discovery regarding the numerous unsupported factual assertions made in the Motion.

        The Motion is premised upon an inadmissible “Comparative Market Analysis of Townhouse
Sales,” dated February 26, 2019, to establish the value of certain real property located at 46 East
82nd Street, New York, New York 10028 (the “Property”) as of January 18, 2018, the date that the
Debtor filed this bankruptcy case (the “Petition Date”). Relying on these statements, the Debtor
takes the position that “the fair market value of the [Property] . . . indisputably exceeds the amount
of Atlas’ claim against the real property as of the [Petition Date].” See Motion at ¶ 1.1 The Motion
also contains numerous misstatements with respect to the procedural history of the various legal
proceedings involving Atlas and the Debtor and assertions regarding the Debtor’s conduct during
this case that require exploration. Atlas submits that it is entitled to conduct discovery on, and
establish its position with respect to, all such factual assertions, and that the Motion should not
proceed on the schedule proposed by the Debtor. Indeed, Atlas has requested on multiple occasions
that the Debtor agree to a reasonable discovery schedule with respect to the issues raised in the

1
 Notably, Atlas has not yet filed a proof of claim in this case because the bar date is not until August 19, 2019 or
August 22, 2019. See Docket No. 137.

                                                   www.coleschotz.com
54451/0003-17635235v1
 18-10122-jlg           Doc 146   Filed 08/01/19    Entered 08/01/19 10:59:13    Main Document
                                                   Pg 2 of 2
Cole Schotz P.C.

The Honorable James L. Garrity, Jr.
August 1, 2019
Page 2

Motion. Debtor’s counsel, however, has effectively rejected Atlas’s requests by, among other
things, seeking to limit the scope of discovery or insisting that the Motion be heard concurrently
with NSM82 LLC’s pending motion to appoint a chapter 11 trustee [Docket No. 134] (the “Trustee
Motion”). Atlas respectfully submits that the Motion and the Trustee Motion have no relationship
to one another, and that the Trustee Motion should be heard and decided first because, if granted,
the procedural posture of this case will be drastically altered. Moreover, as noted above, Atlas
submits that it is entitled to discovery on all aspects of the Motion.

       In light of Atlas’s upcoming deadline to object to the Motion, and the critical need for Atlas
to conduct discovery on same, Atlas hereby requests that the Court schedule a telephonic
conference at its earliest convenience. We appreciate Your Honor’s attention to this matter.


                                                       Respectfully submitted,
                                                       COLE SCHOTZ P.C.

                                                       /s/ Jacob S. Frumkin

                                                       Jacob S. Frumkin


cc:      Daniel S. Alter, Esq.
         Joseph S. Maniscalco, Esq.
         Gary F. Herbst, Esq.
         Nolan E. Shanahan, Esq.
         Daniel F.X. Geoghan, Esq.




54451/0003-17635235v1
